   Case: 1:19-cr-00302 Document #: 16 Filed: 04/18/19 Page 1 of 1 PageID #:65




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                   No. 19-CR-302
       v.
                                                   Judge John J. Tharp Jr.
 MICHAEL P. GANNON


                               WAIVER OF INDICTMENT

             I, Michael P. Gannon, the above named defendant, who is accused of
conspiring to suppress and eliminate competition by agreeing to rig bids and fix prices

of commercial flooring services and products, being advised of the nature of the

charge, the proposed information, and of my rights, hereby waive     in open court on
April 18,20L9, prosecution by indictment and consent that the proceeding may be by
information rather than by indictment.




                                               WILLIAM K. HEDRI
                                               Attorney for Defendant
